DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop mechanism, the locking cap, and the locator cap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities: 
The specification does not have element numbers for the stop mechanism, the locking cap, and the locator cap.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the stop mechanism is unitarily formed with the rod”, however in light of the specification and the drawings this phrase is unclear. The drawings and specification both lack reference to an element number which is referred to as the stop mechanism, so it is unclear what device this may be. However, in FIG 4, the breakdown of the components of the system show the rod 12 without any integral components which may serve as a stop mechanism unitarily formed. “Unitarily formed”, as read in the claim, appears to indicate that the stop mechanism is integral or that the pole and stop mechanism are of a single piece construction. 

Claim 3 line 3 “the opening” lacks antecedent basis and should be –the non-circular shaped opening—to refer back to the opening through the stop mechanism.

Claims 4, 5, 8, and 10 recite a “locking cap” which is not present in the drawings, so it is unclear what structure represents this device. This limitation has been interpreted as being a structure which is on the end of another structure to provide locking force.

Claims 5, 10 recite a “locator cap” which is not present in the drawings, so it is unclear what structure represents this device. This limitation has been interpreted as being a structure which is on the end of another structure to provide guidance to locate the device into place along the rod.

Claim 9 line 3 “the opening” lacks antecedent basis and should be –the non-circular shaped opening—to refer back to the opening through the stop mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 6176034 B1) to Collins in view of (US 20050193617 A1) to Ryan.
In regards to claim 1, Collins teaches a modular fishing rod and reel system, comprising: a rod (Collins; Rod 20) having a proximal end and a distal end (Collins; two ends at 22 and 24), an aperture being formed within the proximal end (Collins; open end in both 22 and 24); a stop mechanism (Collins; 37, in between 22 and 64 see FIG 3) disposed on the rod between the proximal end and the distal end (Collins; see FIG 3); a reel seat (Collins; comprised of 36, 33, 37) having a first cavity (Collins; opening in the center of 36, seen in FIG 3) formed therein, the rod being insertable through the first cavity (Collins; where 20 may be inserted through 36, see FIG 3 and 5); a handle (Collins; gripping sleeve 50) having a second cavity formed therein (Collins; demonstrated by the dotted lines in 23), the rod being insertable through the second cavity (Collins; main length 23 of rod 20 insertable into 50); and a locking nut (Collins; gimbal 65) configured for connection on the aperture to secure the handle against the reel seat and the reel seat against the stop mechanism (Collins; see FIG 5 where the gimbal holds the reel section, handle section, and stop mechanism all together from the end).
Collins fails to explicitly teach the locking nut configured for connection in the aperture.
Ryan teaches the locking nut (Ryan; 210, 218) configured for connection in the aperture (Ryan; inside end of 206, 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins such that the gimbal cap of Collins 

In regards to claim 2, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, wherein the stop mechanism is unitarily formed with the rod (Collins; Col 5, lines 11-14; where 37 is tightly fit onto abutment section 39 with a “press fit” to remain that way perhaps permanently creating a unitary mechanism).

In regards to claim 3, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, the rod (Collins; 20) being tapered (Collins; see portion 39 which has a tapered section) and insertable through the opening until the tapered rod press-fits against the opening (Collins; Col 5, lines 11-14; where 37 is tightly fit onto abutment section 39 with a “press fit” to remain that way perhaps permanently creating a unitary mechanism), Collins fails to teach wherein the stop mechanism includes a non-circular opening formed therethrough.
Ryan teaches wherein the stop mechanism (Ryan; interface 202) includes a non-circular opening (Ryan; see FIG 14A, where the opening is a polygon shape) formed therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Collins to utilize a non-circular connection between the opening and the rod, such as the one taught by Ryan. This non-circular connection between certain devices ensures correct positioning of the individual components, preventing misalignment when threading a piece onto the system.

In regards to claim 4, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, further comprising a locking cap (Collins; locking nut 34) disposed between the stop mechanism (Collins; 37) and the distal end (Collins; at 22).

In regards to claim 5, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, further comprising a locator cap (Collins; locking nut 35) disposed between the stop mechanism (Collins; 37) and the distal end (Collins; at 22) and a locking cap (Collins; locking nut 34) disposed between the distal end and the locator cap (Collins; See FIG 3), the locator cap configured to cooperate with the locking nut to secure the handle against the reel seat and the reel seat against the stop mechanism (Collins; see FIG 5, where 34 and 35 are snugly fit together to secure the reel seat portion and the handle portion and the stop mechanism are all secured together).

In regards to claim 6, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, Collins fails to teach wherein the rod has a non-circular surface. 
Ryan teaches wherein the rod has a non-circular surface. (Ryan; see FIG 14B, the rod having a polygonal cross section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Collins to utilize a non-circular connection between the openings and the rod, such as the one taught by Ryan. This non-circular connection between certain devices with a non-circular rod surface ensures correct positioning of the individual components, preventing misalignment when threading a piece onto the system.
	
In regards to claim 7, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 1, wherein the rod includes ridges (Collins; ridges formed by threads in 33).

In regards to claim 8, Collins teaches a modular fishing rod and reel system, comprising: a (Collins; Rod 20) having a proximal end and a distal end (Collins; two ends at 22 and 24), an aperture being formed within the proximal end (Collins; open end in both 22 and 24); a stop mechanism (Collins; 37, in between 22 and 64 see FIG 3) formed on the rod between the proximal end and the distal end (Collins; see FIG 3); a locking cap (Collins; locking nut 34) disposed between the stop mechanism and the distal end (Collins; at 22); a reel seat (Collins; comprised of 36, 33, 37) having a first cavity (Collins; opening in the center of 36, seen in FIG 3) formed therein, the rod being insertable through the first cavity (Collins; where 20 may be inserted through 36, see FIG 3 and 5); a handle (Collins; gripping sleeve 50) having a second cavity formed therein (Collins; demonstrated by the dotted lines in 23), the rod being insertable through the second cavity (Collins; main length 23 of rod 20 insertable into 50); and a locking nut (Collins; gimbal 65) configured for connection on the aperture to secure the handle against the reel seat and the reel seat against the stop mechanism (Collins; see FIG 5 where the gimbal holds the reel section, handle section, and stop mechanism all together from the end).
Collins fails to explicitly teach the locking nut configured for connection in the aperture.
Ryan teaches the locking nut (Ryan; 210, 218) configured for connection in the aperture (Ryan; inside end of 206, 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins such that the gimbal cap of Collins utilizes a connection like the threaded locking nut taught by Ryan. This connection is advantageous because it provides a more secure attachment utilizing threads. 

In regards to claim 9, Collins as modified by Ryan teaches the modular fishing rod and reel system as in Claim 8 respectively, the rod (Collins; 20) being tapered (Collins; see portion 39 which has a tapered section) and insertable through the opening until the tapered rod press-fits against the opening (Collins; Col 5, lines 11-14; where 37 is tightly fit onto abutment section 39 with a “press fit” to remain that way perhaps permanently creating a unitary mechanism), Collins fails to teach wherein the stop mechanism includes a non-circular opening formed therethrough.
Ryan teaches wherein the stop mechanism (Ryan; interface 202) includes a non-circular opening (Ryan; see FIG 14A, where the opening is a polygon shape) formed therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Collins to utilize a non-circular connection between the opening and the rod, such as the one taught by Ryan. This non-circular connection between certain devices ensures correct positioning of the individual components, preventing misalignment when threading a piece onto the system.

In regards to claim 10, Collins teaches the modular fishing rod and reel system as in Claim 8, further comprising a locator cap (Collins; locking nut 35) disposed between the stop mechanism (Collins; 37) and the distal end (Collins; at 22) and the locking cap (Collins; locking nut 34) disposed between the distal end and the locator cap (Collins; See FIG 3), the locator cap configured to cooperate with the locking nut to secure the handle against the reel seat and the reel seat against the stop mechanism (Collins; see FIG 5, where 34 and 35 are snugly fit together to secure the reel seat portion and the handle portion and the stop mechanism are all secured together).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180103625 A1 to Nemeth teaches a rod with a stop, locking caps, a reel seat, and a threaded locking nut on the end of the device.
US 20170251651 A1 to Beauchamp teaches rods with modular components insertable into cavities.
US 20170251651 A1 to Huang teaches a modular fishing rod handle portion with a reel seat, a handle, a stop, and locking components.
US 5697184 A and US 5522169 A to Heller teaches a rod portion, a handle with an opening therethrough, a reel seat portion with openings, all modularly connected on the handle portion of the fishing pole.
US 4637157 A to Collins teaches a modular handle portion of a fishing rod with a stop, a reel seat portion, a handle, and connective tightening elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647